                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          BRYSON  CITY DIVISION
                           CHARLOTTE

                                  DOCKET NO. 3:20-cv-318

[Case Caption goes here] Robinson et al v. Priority Honda et al


        CERTIFICATION AND REPORT OF F.R.C.P 26(f) CONFERENCE
                  AND PROPOSED DISCOVERY PLAN

     1. Certification of Conference. Pursuant to Fed. R. Civ. P. 26(f), a meeting was held
           on 12-12-2008
                6/22/20    between :
            Alesha S. Brown at Hall and Dixon, PLLC on behalf of Plaintiff
            Mason Alexander on behalf of Defendant James Beckley
            Leah Stiegler at Woods Rogers PLC on behalf of Defendant Priority Honda

2.      Pre-Discovery Disclosures.
         ✔
               The information required by Fed. R. Civ. P. 26(a)(1) will be exchanged by
               7/22/20
               12-12-2008.
               The parties stipulate out of or object to mandatory initial disclosures.




3.      Brief Statement of the Nature and Complexity of the Case.

            This is an employment discrimination case with claims based on both state
            and federal anti-discrimination laws. There are also associated negligence,
            emotional distress, trespass to chattel/conversion, and punitive damages
            claims. This is a case of standard complexity.




       Case 3:20-cv-00318-DSC Document 7 Filed 06/26/20 Page 1 of 5
4.   Case Management Track.

      ✔
           The parties jointly request that this matter be assigned to the
           Complex/Extended
           Standard Track.      Track. If this case management track is assigned,
           the discovery completion deadline would be 12-12-2008
                                                             12/21/20    and the
                                                 1/18/21
           dispositive motions deadline would be 12-12-2008.




           The parties disagree as to the appropriate case management track.




           (Check if applicable and explain below.) Identify any anticipated conflicts
           (including personal or professional obligations, family or medical leave, or
           vacation that has been secured in advance) upon which any party or
           counsel would seek to have the discovery period extended by a reasonable
           period of not more than eight (8) weeks and/or the trial setting continued
           not more than one (1) complete motions/trial calendar cycle beyond that
           which otherwise would be justified based solely on the nature and
           complexity of the case:




                                 2
     Case 3:20-cv-00318-DSC Document 7 Filed 06/26/20 Page 2 of 5
5.     Discovery Plan. The parties jointly propose to the Court the following discovery
deadlines and limitations.

       (a)    Deadline for motions to join additional parties or otherwise amend the
                         8/17/20
              pleadings: 12-12-2008.

       (b)    Discovery Limits:
              1)    Maximum of [#]                     party.
                                25 interrogatories per party.
              2)                25 requests for production per party.
                    Maximum of [#]                              party.
              3)    Maximum of [#]
                                25 requests for admission  per party.
                                                               party.
              4)    Maximum of [#]                              party.
                                50 hours of oral deposition per party.

       (c)    Expert reports from retained experts under Rule 26(a)(2) will be due:
              - from plaintiff(s) by 12-12-2008;
                                     10/26/20
              - from defendant(s) by 12-12-2008;
                                       11/23/20
              Supplementations under Rule 26(e) due [list dates or time intervals]
                                                      12/21/20                          .

       (d)    Special Issues Regarding the Scope and Schedule of Discovery. (Note that
              in cases complex enough to warrant the bifurcation of discovery or other
              proceedings, the parties may propose separate phases of discovery,
              provided that the aggregate amount of time allocated to all phases of
              discovery does not exceed the total number of weeks permitted for
              discovery given the appropriate case management track.)

              Due to the number of employees who are potential witnesses to the
              alleged discrimination and negligence, the parties agree to 50 hours of oral
              depositionwhether
              [Discuss   per partydiscovery
                                   (excluding should
                                              experts).be conducted in phases and/or
              limited to or focused on particular issues, etc.]




       (e)    Objections:



              [Discuss any objections to or disagreement over the discovery
              deadlines and limitations indicated above.]




                                  3
      Case 3:20-cv-00318-DSC Document 7 Filed 06/26/20 Page 3 of 5
6.     Other Items.

       (a)    Initial Pretrial Conference. The parties do
                                                       do not
                                                          notrequest
                                                              requestconference
                                                                      a conference
                                                                                withwith
              the Court prior to the entry of a Case Management Order.

       (b)   Alternative Dispute Resolution.
             Based upon preliminary discussions, settlement in this case
       cannot yet be adequately evaluated.     The prospect of settlement may be
       enhanced by use of the following ADR procedure:
               ✔     Mediated Settlement Conference
                     Judicial Settlement Conference
                     Binding Arbitration
                     Other: [Please Identify]

               The parties agree that the above-selected ADR procedure would be most
       useful if conducted:
                      Prior to further discovery.
                ✔
                      After an initial round of preliminary discovery to be completed by
                      12-12-2008.
                      12/1/2020
                      After the completion of discovery.

       (c)    Trial Estimates. If this case is ultimately tried, trial is expected to take
              approximately 4[length
                               to 5 days
                                      of time]. This case will be tried without  a jury.
                                                                        with a jury.

       (e)    Local Civil Rule 73.1(C) Certification.
               ✔     The parties have discussed the issue of consent to the jurisdiction
                     of a U.S. magistrate judge. If unanimous consent is present, file an
                     executed Joint Stipulation of Consent form (WDNC Form 34)
                     contemporaneously with the CIAC or else the option to consent
                     may be deemed waived as untimely.

7.      Please identify any other matters regarding discovery or case management which
may require the Court’s attention (e.g., concerns re: confidentiality, privilege, and
electronically stored information):




                                  4
      Case 3:20-cv-00318-DSC Document 7 Filed 06/26/20 Page 4 of 5
 s\Alesha S. Brown
__________________________________                  s\
                                                   __________________________________
Hall and Dixon PLLC
725 East Trade St, Suite 115
Charlotte, NC 28202
(P): 704-935-2656
(F): 704-626-2620
(E): abrown@halldixonlaw.com

Attorney for Plaintiff(s):                                      Plaintiff(s):
                                                   Attorney for Plaintiff(s):




 s\King F. Tower
__________________________________                  s\
                                                   __________________________________
Woods Rogers, PLC
10 South Jefferson Street, Suite 1400
Roanoke, VA 24011
(P): 504-983-7541
(E): ktower@woodsrogers.com



Attorney for Defendant(s):
             Plaintiff(s)                          Attorney for Plaintiff(s):
                                                                Plaintiff(s):
Attorneys for Priority Automotive Huntersville,
Inc. d/b/a Priority Honda Huntersville



 s\Mason G. Alexander
__________________________________                  s\
                                                   __________________________________
Fisher and Phillips, LLP
227 West Trade Street, Suite 2020
Charlotte, NC 28202
(P): 704-334-4565
(E): malexander@laborlawyers.com



Attorney for Defendant(s):
             Plaintiff(s):                         Attorney for Plaintiff(s):
                                                                Plaintiff(s):
Attorneys for Defendant James Beckley




 s\
__________________________________                  s\
                                                   __________________________________




Attorney for Plaintiff(s):
             Plaintiff(s):                         Attorney for Plaintiff(s):
                                                                Plaintiff(s):




                    Case 3:20-cv-00318-DSC Document 7 Filed 06/26/20 Page 5 of 5
